Citation Nr: 1816371	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1984 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The case was previously before the Board in April 2015.  At that time, the Board denied service connection for a low back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, in a March 2016 Order, the Court granted a Joint Motion for Remand (JMR).  Then the case returned to the Board in June 2016 and the Board remanded the Veteran's claim according to the terms set forth in the JMR.  In August 2017, the case returned to the Board and the Board remanded the Veteran's claim because the June 2016 remand instructions were not adequately met.  


FINDING OF FACT

The Veteran's low back disability is not related to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in July 2008 before the April 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decision, the statement of the case, the Board decision, the remands, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his military treatment records and private medical records in substantial compliance with the Board's remand instructions.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In accordance with the JMR instructions, in August 2017, the RO requested that the Veteran complete and return VA Form 21-4142 (Authorization to Disclose Information) and VA Form 21-412a (General Release for Medical Provider Information) in order to obtain private treatment records from H. C. Hospital that may be pertinent to the Veteran's claim.  Subsequently, the Veteran did not respond to the August 2017 correspondence nor did he submit additional private medical records from H. C. Hospital.  In that regard, the Veteran is reminded that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Board also acknowledges that the RO made additional attempts to acquire additional service treatment medical records from Fort Carson and the National Personnel Records Center (NPRC) that were not already associated with the Veteran's claims file.  In November 2016, the RO informed the Veteran that the NPRC did not possess any additional service treatment records.  Thus, the Board finds that VA fulfilled its obligation to assist the Veteran in the development of his claim and his claim will be decided based on the evidence of record.  

Moreover, the Board notes that the Veteran has not been provided a VA examination in regards to low back disability.  Although the Veteran has not been afforded a VA examination, the Board finds that an examination for this disability is not necessary to decide this claim.  According to McClendon, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury, or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran has not submitted any evidence regarding an in-service injury, illness, or disease that could have a relationship between his present disability and his military service.  In addition, the Veteran's service treatment records do not demonstrate an in-service injury, illness, or event that shows a relationship between his present disability and his military service.  Moreover, his post-service treatment history demonstrates that the Veteran has attributed his low back disability to post-service activities.  Thus, a VA examination is not warranted for the Veteran's claim for a low back disability.  

Furthermore, neither the Veteran nor his representative has argued that any prejudice results from the assistance provided for this appeal following the JMR.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c). 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claim 

The Veteran claims that his low back disability is related to his military service.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 C.F.R. § 3.309.  


Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Lastly, in order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As to a current diagnosis, the Veteran is currently diagnosed with minor degenerative spurring with disk bulge from L2-L3 to L5 to S1, mild to moderate facet arthropathy at L4-L5, and degenerative spurring of the sacroiliac joint.  See March 22, 2016 Private Treatment Note.  

As to the in-service incurrence, when the Veteran filed a claim for service connection for a low back disability he indicated that his condition manifested from 1986 to 1987.  In addition, the Veteran has reported that he was flipped out of a jeep and suffered injuries to his knees and back when he was at Fort Carson.  The Veteran's service treatment records do reflect complaints and treatment pertaining to the knees; however, the records are negative for any complaints, treatment, or diagnosis pertaining to the low back.  Moreover, the Veteran's service treatment records reflect that the Veteran sought treatment on a number of occasions while on active duty but there is no evidence of treatment sought for injuries sustained as a result of a jeep incident.  

Turning to the post-service medical records, in November 1998, the Veteran sought treatment for back pain on the lower right side.  He reported that he was moving furniture over the weekend and he felt it after that.  This record also shows that the Veteran denied any past medical history.  Lastly, the diagnosis from this visit was lumbar sprain.  See November 16, 1998 Private Treatment Note.  

In September 1999, the Veteran again sought treatment for his back and stated that he had mid-left back pain over the previous one week.  The Veteran reported that he injured his back at work when he slipped in oil and fell.  The Veteran also reported that he received Workman's Compensation for six weeks.  Lastly, the Veteran reported that the x-rays were negative at that time.  See September 21, 1999, Private Treatment Note.  A few days later, the Veteran once again sought treatment for his back.  The record shows that the Veteran reported that he had fallen at work.  In addition, the Veteran reported that he has occasional left-sided intermittent lower back pain that has been occurring since an accident at work in April 1999.  See September 23, 1999, Private Treatment Note.  

In January 2000, the Veteran sought treatment, reporting a two-month history of left low back pain.  In addition, the record indicated that the Veteran did not provide any history regarding this injury.  See January 24, 2000, Private Treatment Note.  

The Board finds these private treatment records to be highly probative pieces of evidence as to the nature and etiology of the Veteran's low back disability.  Accordingly, the Board has placed significant probative weight on these records.  Davidson, supra.  

Lastly, the Board has reviewed the report of the CT scan conducted on March 22, 2016.  The report simply provided a diagnosis of the Veteran's disability and it did not provide evidence of a relationship between the Veteran's disability and his military service.  Thus, the Board is unable to place any probative weight on this piece of evidence.  See Prejean, supra; Bloom, supra; Davidson, supra.  

As to the Veteran's lay statements, the Board finds that the Veteran has not been a credible historian as to the origin of his low back disability.  The Veteran's service treatment records are negative for any jeep accident but otherwise reflects that the Veteran sought treatment for various issues while on active duty.  Thus, it seems reasonable that if he was involved in a jeep accident he would have sought treatment for the injuries sustained in this event.  Moreover, the Veteran's post-service treatment records show that the Veteran did not report that his low back disability was due to his military service.  In fact, these records show that the Veteran attributed his more recently diagnosed low back disability to moving furniture and an accident at work.  Thus, the Board is unable to place any probative weight on the Veteran's lay statements as they relate to the origin of his low back disability.  Davidson, supra.  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's low back disability is not caused by or related to his military service.  In reaching this conclusion, the Board has considered the Veteran's lay statements and the available medical information contained in the Veteran's claims file.  The Board finds that the record does not contain persuasive evidence suggesting that the current low back condition is related to service.  There is no medical opinion to that effect and no other evidence of a continuity of symptoms beginning in service.  The Board acknowledges that the Veteran reported that he sustained an injury to his back during a jeep accident; however, service treatment records are negative for such incident or any complaints related to the back.  Moreover, the post-service medical records on file reflect that the Veteran denied a prior history pertaining to the back and only reported pain as a result of moving furniture and an injury while at work.  Thus, the Board finds that entitlement to service connection for a low back disability is not warranted because the weight of the probative evidence is against finding that the Veteran's current disability was caused by or related to his military service.  

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a low back disability, must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


